The executor and executrix nominated in the will of the testator appeal from the decree of the Surrogate’s Court of Kings county settling their account upon the ground that they are entitled to full commissions in each of their capacities as executors and trustees. Decree of the Surrogate’s Court of Kings county, in so far as appealed from, unanimously affirmed, with costs to the respondent payable out of the estate. In our judgment the duties imposed upon the trustees were concurrent or coexistent with their duties as executors and, therefore, they are not entitled at this time to one-half commissions for paying out principal. Present — Lazansky, P. J., Young, Cars-well, Scudder and Davis, JJ.